Citation Nr: 0911476	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for status post nasal 
trauma.

2.  Entitlement to service connection for restless leg 
syndrome.

3.  Entitlement to service connection for post-operative 
lumbar spine degenerative disc disease and herniated disc 
pulposus.

4.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for right 
carpal tunnel syndrome, also claimed as wrist pain.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 through 
September 1977, and from January 1986 through September 2004.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The issues of entitlement to service connection for restless 
leg syndrome and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Veteran submitted a claim in August 2007 for entitlement 
to service connection for diabetes mellitus, type II, 
including as secondary to his service-connected disabilities.  
The RO acknowledged receipt of the claim by sending the 
Veteran an October 2007 notice letter, but failed to 
adjudicate the claim.  This issue is REFERRED for appropriate 
action.




FINDINGS OF FACT

1. The competent medical evidence of record demonstrates at 
least a 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

2.  Competent medical evidence and credible lay evidence 
provided by the Veteran establish chronicity and continuity 
of symptoms of the lumbar spine disability, beginning in 
service.

3.  The Veteran's claim for right sided carpal tunnel 
syndrome, manifested by pain, was denied in November 2004, on 
the basis that there was no diagnosis of carpal tunnel 
syndrome and no evidence of such in service; an appeal was 
not perfected.

4. Since November 2004, there has been no evidence added to 
the file showing a diagnosis of right wrist carpal tunnel 
syndrome or any right wrist disability manifesting in 
service.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation for post nasal 
trauma have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2008).

2.  The criteria for service connection for post-operative 
lumbar spine degenerative disc disease and herniated disc 
pulposus are met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(b) (2008).

3.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
right carpal tunnel syndrome, also claimed as wrist pain. 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nasal Trauma
The Veteran is seeking a compensable rating for his service-
connected post nasal trauma.  He was originally service-
connected for this disability in the November 2004 rating 
decision, which he did not appeal.  The present claim comes 
from the appeal of a September 2006 denial of a compensable 
rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the Veteran is in receipt of a 0 percent 
disability evaluation for residuals of nasal trauma. A 10 
percent rating is available under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6502, for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.

In January 2006, the Veteran was afforded a VA respiratory 
examination.  At that time, palpation of the paranasal 
sinuses revealed no tenderness.  The airways were adequate 
and there was no mass, lesion or discharge seen.  The 
examiner noted the Veteran had various prior surgeries and 
diagnosed "status post nasal septoplasty."

The Veteran was afforded another VA examination in May 2006.  
At that time, he reported the daily nasal obstruction, not 
helped by nasal sprays.  The Veteran specifically reported 
the symptoms to be 24 hours per day on one side, apparently 
alternating as to which side.  Physical examination revealed 
that the Veteran's nasal bridge is moderately flattened, but 
that the sinuses were nontender and that the nares were open 
bilaterally 25%.

A September 2007 note from the Veteran's private 
otolaryngology doctor shows that the Veteran again sought 
treatment for his nasal airway obstruction symptoms.  He 
again reported that one side or the other is obstructed, 
especially at night.  During the day he "breathes pretty 
well," but notices that one side is always more open than 
the other.  Physical examination revealed that the nasal 
cavity shows mild bowing to the right, but that "he actually 
has an excellent nasal airway bilaterally."  The physician 
opined that the Veteran's "nasal airway obstructive symptoms 
are just due to the fact he is such a big man trying to move 
a large amount of air through a normal size nose."

At the January 2008 Board videoconference hearing, the 
Veteran stated that he has one nasal passage that is blocked 
twenty-four hours per day, everyday.  See hearing transcript 
at page 3.  He reported that he does not have a bridge on his 
nose to support the facial mask used for his sleep apnea, and 
that he has no sense of smell.  Id. at pages 3-5.

The clinical findings of May 2006 describe the sinuses as non 
tender and that the nares were 25 percent open bilaterally.  
The Veteran has complained rather consistently that he has 
trouble breathing, and just lives with it.  Although in the 
most recent VA examination, the physician opined that the 
Veteran's trouble was due to the fact that he was a big man 
trying to force air through a normal sized nose, this comment 
is rather uninformative to the point.  The May 2006 examiner 
provided information indicating that the nares were open to 
25 percent.  This would seem to imply that there was a 75 
percent deficit in each nare.  Based upon this evidence, 
which the Board will consider in the light most favorable to 
the Veterans, it is determined that his disability picture 
more closely approximates the criteria required under DC 6502 
for a 10 percent disability rating. 38 C.F.R. § 4.7. 

Lumbar Spine
The Veteran is seeking service connection for a lumbar spine 
disability.  For service connection to be established, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease, such as arthritis, manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently 
has the same condition. Service connection may also be 
granted when a disease manifests itself during service (or 
during the presumptive period), albeit not in a chronic 
state, yet there is a showing of continuity of symptomatology 
after discharge with medical evidence relating the 
symptomatology to the Veteran's present condition. 38 C.F.R. 
§ 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The existence of current lumbar spine disabilities has been 
confirmed with the Board's review of the claims folder, which 
includes several years of consistent treatment records for 
spine disabilities, and a March August 2007 VA examination 
report in which the examiner diagnosed status postoperative 
herniated nucleus pulposus at L4-5 with osteophyte formation. 
There is no doubt that the Veteran has a current lumbar spine 
disability. The question is whether there is sufficient 
evidence in the record to relate his disability to his active 
service.

The Veteran contends the he was in an accident in 1996, 
during service, and that he played basketball during service, 
causing wear and tear on his back, and that his symptoms have 
continued ever since, increasing in severity since 2005 
shortly following his discharge.  See Board hearing 
transcript at pages 17-18.  

A review of the service treatment records shows that the 
Veteran was treated in October 1994 in the emergency room 
following a motor vehicle accident.  He was treated and 
released and noted to have a low back strain.  There is no 
indication in the record of follow-up treatment for 
continuing back problems.  In fact, there is only one more 
notation of treatment for the back in the service treatment 
records.  In December 1996, the Veteran sought treatment for 
low back pain radiating to the right half of his stomach.  
The Veteran reported prior back pain especially with sports, 
which improved with laying flat on the floor.  The examiner 
noted that this was "most likely musculoskeletal strain."  
There is no further treatment for back problems shown in the 
service treatment records.

The Veteran was afforded a pre-discharge VA joints 
examination in June 2004.  There is no suggestion anywhere in 
that report that the Veteran had a back disability at that 
time.

A little over one year following the Veteran's discharge from 
service, he experienced a locking sensation in his back while 
riding in the car for almost five hours.  He took himself to 
the emergency room at Baptist Memorial Hospital where he was 
diagnosed with lumbar strain and possible herniated disc.  
See August 2005 ER report. The following month he saw his 
primary care doctor due to back pain. A November 2005 MRI 
report shows degenerative disc disease at L3-4 and L4-5 and 
showing the disc protrusion at L4-5.  A January 2006 
myelogram confirmed the left disc protrusion/herniation at 
L4-5.  The Veteran was referred to Dr. Wilbourne, a spine 
specialist.  He was seen again in February 2006, and Dr. 
Wilbourne referred him to Dr. Saer, an orthopedic surgeon.  
In March 2006, he had surgery for a herniated nucleus 
pulposus, L4-5, left.  See operative report of Dr. Saer.  He 
has continued treatment for his low back herniated disc ever 
since. 

In March 2007, the Veteran was afforded a VA spine 
examination.  The examiner accurately reported the Veteran's 
history based upon a review of the claims folder.  Physical 
examination revealed the surgical scar and limited range of 
motion due to pain.  There was no tenderness, spasm or 
weakness, nor a neurological deficit.  The examiner diagnosed 
status postoperative herniated nucleus pulposus at L4-5 with 
osteophyte formation.  The examiner went on to state that the 
Veteran's primary back problem is the herniated disc with 
continuing back pain, which "is not related to a 
degenerative process."  The examiner also stated that "it 
is difficult to know exactly when he ruptured the disk in his 
back, but his pain began in August 2005."  The examiner 
noted that the degenerative spur, shown on the myelogram, is 
an "incidental finding and not related to the symptoms or 
the disk for which he was operated."   

While there is no evidence in this Veteran's claims folder to 
establish the he ruptured a disc in service, a review of the 
record clearly shows that he was involved in a motor vehicle 
accident in service, had at least one additional notation of 
treatment during service, and then had a severe reaction in 
his lumbar spine in August 2005, less than one year following 
his discharge.  He then began treatment, underwent surgery, 
and continues to have pain and limited motion, as was 
reported in the March 2007 VA examination report.   The 
evidences essentially supports the notion that the Veteran 
had an incident in service, which did not become chronic in 
service, but did shortly thereafter and he has treated 
continuously for this lumbar spine disability ever since, 
with symptoms existing today.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." However, when the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2008). The Board finds the Veteran provided 
sufficient lay evidence and competent medical evidence of 
continuous symptoms of a lumbar spine disability since 
service. There is sufficient evidence to show the 
manifestations of a lumbar spine disability beginning in 
service with a motor vehicle accident and additional back 
pain occurring following sports.  The Board notes that the 
Veteran is competent to report his own symptoms and as the 
circumstances of its incurrence in service are consistent 
with his military record and history. See Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). The Board finds this evidence 
sufficient to grant service connection for post-operative 
lumbar spine degenerative disc disease and herniated disc 
pulposus under 38 C.F.R. § 3.303(b).


New and Material Evidence
The Veteran is seeking to reopen his claim for service 
connection for right sided wrist pain/carpal tunnel syndrome. 
A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a). The Veteran filed this claim in March 
2006. The same claim was previously denied in November 2004 
and not appealed, and is therefore final.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was initially denied due to both the 
absence of evidence of an in-service injury, clinical 
finding, treatment or disease process, and no evidence of a 
current diagnosis of carpal tunnel syndrome. See November 
2004 rating decision.  The RO noted the notion that 
complaints of pain alone are not enough to establish service 
connection. There must be competent medical evidence of a 
current disability resulting from that condition or injury. 
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."). 
The Veteran was mailed notice of this decision in December 
2004, but did not appeal. He attempted to reopen this claim 
in March 2006 and was denied in the September 2006 rating 
decision on the basis that there was no evidence that the 
Veteran's current wrist disability was incurred in service.

Since the November 2004 denial, which was not effectively 
appealed, very few records have been received regarding the 
wrist.  A December 2004 handwritten note shows the Veteran's 
complaints of right wrist pain.  This is was just three 
months following the Veteran's discharge.  However, a 
radiology report, ordered due to the "dorsal right wrist 
pain," showed "unremarkable views of the right wrist."  
The December 2004 typewritten report notes that the Veteran 
has a "history of possible carpal tunnel syndrome in his 
right wrist."  This suggests that the Veteran reported that 
he had carpal tunnel syndrome.  Such a suggestion by the 
Veteran is not sufficient medical evidence of such a 
diagnosis. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

It was not until December 2006, that the Veteran reported 
noticing a cyst in his right wrist.  Upon physical 
examination, Dr. Anderrson noted "right dorsal ganglion 
originating from the CMC joint."

There is no additional evidence in the claims folder 
regarding the right wrist.  Essentially, the evidence 
received since the November 2004 denial fails to show a 
competent medical diagnosis of carpal tunnel syndrome at any 
time, and shows only the appearance of a ganglion cyst more 
than two years following the Veteran's discharge from 
service.  There is no evidence of the claimed disability at 
any time, and no evidence that the only current disability 
related to the wrist, a ganglion cyst, manifested during 
service.  As such, while the evidence received was not in the 
file at the time of the Veteran's November 2004 rating 
decision, it is not found to be new and material to the 
claim, because it does not address the basis for the previous 
denial.  Accordingly, the Veteran's claim to reopen 
entitlement to service connection for right wrist carpal 
tunnel syndrome, manifested by pain, is denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran several letters during the course of this 
appeal informing him of what was necessary to establish his 
claims, what evidence he was expected to provide, and what VA 
would obtain on his behalf.  See May 2006, July 2006, and 
February 2007 letters to the Veteran.  These letters 
satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  The July 2006 letter satisfied the 
requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date.  

With regard to the Veteran's claim for an increased rating, 
the Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims. See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the Veteran that, to 
substantiate the claim: (1) the Veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the Veteran; (3) 
the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the letters to the Veteran do not contain the 
level of specificity set forth in Vazquez- Flores. However, 
the procedural defect does not constitute prejudicial error 
in this case, because there is evidence of actual knowledge 
on the part of the Veteran, as well as other documentation in 
the claims file that reflects notification of what is needed 
to substantiate the claim, which a reasonable person could be 
expected to understand. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In this regard, the Board is aware of the Veteran's 
statements in the January 2008 hearing transcript and the May 
2006 VA examination report, in which a description was made 
as the effect of the service-connected disability on 
employability and daily life. In particular, the impact on 
the Veteran's ability to breathe properly and the impact on 
his sleep was discussed. These statements indicate an 
awareness on the part of the Veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation. Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim." 
Vazquez-Flores, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007). This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Also, the March 2007 Statement of the Case specifically 
discusses all rating criteria utilized in the present case. 
The Veteran was accordingly made aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores. 

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims. In particular, under Kent, VA must notify the Veteran 
of the elements of his claim and of the definition of "new 
and material evidence." Kent also requires that VA give the 
Veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. VA's February 2007 letter to the Veteran satisfied 
the requirements of Kent with regard to the Veteran's claim 
to reopen entitlement to service connection for a right wrist 
disability.  VA's duty to notify the Veteran was met in this 
case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records and post-service treatment 
records have been associated with the claims folder.  The 
Veteran was afforded a VA examination in May 2006 with regard 
to his nasal trauma and a VA spine examination in March 2007.  
The reports are of record.  He was also afforded a Board 
videoconference hearing in January 2008 and the transcript is 
also of record. The Veteran has not notified VA of any 
additional relevant evidence.  

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to a 10 percent rating for status post nasal 
trauma is granted.

Entitlement to service connection for post-operative lumbar 
spine degenerative disc disease and herniated disc pulposus 
is granted.

New and material evidence was not received to reopen the 
claim for entitlement to service connection for right carpal 
tunnel syndrome, also claimed as wrist pain; the claim is 
denied.


REMAND

The Veteran's claims for entitlement to service connection 
for restless leg syndrome and for entitlement to TDIU are not 
ready for final adjudication by the Board.  The RO developed 
the relevant evidence in the case to include obtaining 
relevant treatment records; however, the RO failed to obtain 
medical opinions with regard to either claim.

Restless Leg Syndrome
The Veteran is seeking service connection for restless leg 
syndrome. Generally, for service connection, the claims 
folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Under 38 C.F.R. § 3.310(a), 
service connection may also be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  The Veteran contends that he has 
restless leg syndrome that is proximately due to his service-
connected sleep apnea.

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination. See Duenas v. Principi, 
18 Vet. App. 512 (2004). In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim. According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i). The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, the Veteran filed his claim less than two years 
following his discharge from service.  A review of his post-
service treatment records shows that he is treated for his 
sleep apnea with notations and medication for limb movement 
during sleep.  See June 2005 report from Dr. Wylie.  In March 
2007, the RO obtained an opinion as to whether the Veteran's 
limb movement is a symptom of the already service connected 
sleep apnea, or a separate disability.  The VA examiner 
clearly stated that the Veteran has sleep apnea manifested in 
part by limb movement, and a separate disability of restless 
leg syndrome.  The VA examiner unequivocally stated that 
these are separate disabilities.  However, the RO failed to 
obtain an opinion as to the etiology of the Veteran's 
separately diagnosed restless leg syndrome.  It is unclear to 
the Board whether this separate disability is directly 
related to the Veteran's active service, secondarily related 
to his service-connected sleep apnea or any other service-
connected disability, or unrelated to any aspect of the 
Veteran's service.  Thus, there is insufficient competent 
medical evidence on file for the Board to make a decision on 
the issue of service connection for restless leg syndrome. As 
such, a remand is required.

TDIU
The Veteran is seeking a total disability rating based upon 
his individual unemployability (TDIU). Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the Veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment. 38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

In this case, the Veteran meets the scheduler requirements 
for TDIU eligibility.  He has many service-connected 
disabilities, two of which are rated over 40 percent 
disabling, and a with a combined rating of 90 percent.  He, 
therefore, meets the requirements of 38 C.F.R. § 4.16(a).  
The question in this case is whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service- connected disabilities. 38 C.F.R. §§ 
3.340, 4.16(a).

The Veteran has reported that he has not worked since his 
discharge from service in 2004.  He believes that his 
service-connected disabilities render him unemployable.  See 
Board hearing transcript at page 25.  There is very little 
evidence in the claims folder discussing the Veteran's 
employability.  He submitted a report in September 2007 from 
his primary care physician, Dr. Pekar, which states that the 
Veteran's "multiple medical problems...unfortunately affect 
his ability to be employed."  The Board recognizes that the 
Veteran's employment ability is indeed affected by his 
service-connected disabilities.  The purpose of disability 
ratings is to compensate for such effects.  A TDIU rating, 
however, is not warranted unless the Veteran is shown to be 
unemployable.  Because the September 2007 report does suggest 
a possible significant impact on employability, and because 
the Veteran has a combined 90 percent rating, the question is 
certainly raised whether he is, in fact, unemployable.  An 
opinion should be obtained that answers just that question.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the March 2007 
VA opinion related to the Veteran's 
restless leg syndrome.  The claims folder 
should be provided to the examiner for 
review.  The examiner should submit a 
report answering the question of whether 
the Veteran's separately diagnosed 
restless leg syndrome is due to his 
service-connected sleep apnea or any other 
service-connected disability.  If the 
answer to that question is no, the 
examiner the examiner should provide an 
opinion regarding the etiology of the 
Veteran's restless leg syndrome on a 
direct basis by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
restless leg syndrome was caused by 
disease or injury during service? 

2.  Obtain an opinion as to whether the 
Veteran's service-connected disabilities 
alone prevent him from securing and 
following substantially gainful employment 
consistent with his education and work 
background. Neither the Veteran's non-
service connected disabilities, nor his 
advancing age should be determining 
factors in this analysis.  Provide the 
doctor with the claims folder, a copy of 
this remand, as well as the text of 38 
C.F.R. §§ 4.16(a) and (b), and 4.19.

3.  Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


